Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are shaded photographs/drawings and need to be formal line drawings for printing purposes. Also, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference signs mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 objected to because of the following informalities:  the “is” in line 2 is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 3,669,468) in view of Read (US 3,960,392).
In re claim 1, Rich discloses a pedal-powered wheelchair (10), comprising: a frame (12) having a front, a rear, a first side and a second side; a seat (64) supported by the frame; a horizontal member (16) extending horizontally from the front of the frame, the horizontal member having a remote end at a distance from the front of the frame; 10a non-steerable driven wheel (34); a pedal crank (24, 26) rotatably mounted at the remote end of the horizontal member; a drive linkage converting human powered rotary input of the pedal crank into rotation of the driven wheel; 15a two wheeled steering dolly (44) pivotally mounted at the rear of the frame (via pivot pin 42), the steering dolly having a first side with a first wheel (41) and a second side with a second wheel (41), the steering dolly pivoting about a substantially vertical steering axis (via pivot pin 42) centrally positioned between the first side and the second side of the steering dolly; a first steering lever (50) having an upper end and a lower end, the first steering lever being 20pivotally mounted at the front of the frame on the first side for movement about a first pivot positioned in an intermediate position between the upper end and the lower end of the first steering lever; a second steering lever (50) having an upper end and a 
In re claim 2, Rich further discloses where rotating input of the pedal crank in a first rotary direction causes rotation of at least one of the first driven wheel or the second driven wheel in a first direction and rotating input of the pedal crank in a second rotary direction causes rotation of at least one of the first driven wheel or the second driven wheel in a second direction.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rich and Read in view of Langkamp (US 5,145,196).
In re claim 254, Rich and Read disclose the pedal-powered wheelchair of Claim 1, but do not disclose wherein the seat is movable on the frame, with a plurality of seat fixing positions to selectively adjust the distance between the seat and the pedal crank. Langkamp, however, does disclose a pedal powered vehicle wherein the seat (125) is movable on the frame (31), with a plurality of seat fixing positions (via pins 141) to selectively adjust the distance between the seat and the pedal crank to accommodate riders having differing body dimensions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Rich and Read such that it comprised the adjustable seat of Langkamp to accommodate riders having differing body dimensions.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Rich and Read in view of Rush (US 8,328,218).
In re claim 6256, Rich and Read disclose the pedal-powered wheelchair of Claim I, but do not disclose wherein a brake actuator is located on at least one of the first steering lever or the second steering lever, the brake actuator being hydraulically connected to brakes on the first wheel and the second wheel of the steering dolly. Rush, however, does a pedal powered vehicle wherein a brake actuator is located on at least one of the first steering lever or the second steering lever (352, 354) as shown in Figure 3, the brake actuator being hydraulically connected to brakes on the first wheel and the second wheel (column 10, lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Rich and Read such that it comprised the hydraulic brake of Rush to increase vehicular safety by supplying sufficient braking force to the vehicle.

Allowable Subject Matter
Claims 3, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the drive linkage includes a differential which allows differential rotation of the first driven wheel and the second driven wheel when turning” and “wherein the steering dolly is also connected to the 30frame by a horizontal linkage, with a shock absorber positioned between the frame and the steering dolly to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach pedal powered vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611              


/TONY H WINNER/Primary Examiner, Art Unit 3611